DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.   For each of independent claims 1 and 13, the disclosure does not enable one of ordinary skill in the art to practice the invention without considering actual versus “potential” radio link failure, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
The specification lacks the amended limitation “potential” for Radio Link Failure, or any equivalent words thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 13-15, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2015/0365994) in view of Shin (US 2020/0236730).
Regarding claims 1 and 13, Yu describes a UE method/apparatus comprising: 
[processor for] determining, at a first user equipment, an occurrence of a radio link failure (RLF) with a second user equipment (title + fig. 4 #403 & para. 45 or fig. 5 #503 & para. 48, first UE 202 detects radio link problem/RLF);
[a transmitter for] transmitting information indicating the radio link failure  (fig. 4 #404 + para. 45 & fig. 5 #504 + para. 48, where first UE 202 transmits indication of radio link problem/RLF <or> fig. 4 #412 + para. 47 & fig. 5 #508 where first UE 202 transmit selected cell indication to eNB via UE2 upon RLF, noting signaling message can be in any chronological order, see para. 51);
starting a timer in response to transmitting the information indicating the radio link failure (para. 45 or 48, first user terminal 202 runs (starts) a RLF timer until receipt of confirmation);

Yu describes detecting radio link problem during a first phase of the Radio Link Failure (RLF) (abstract), but fails to further explicitly describe:
the radio link failure being a potential radio link failure with the second user equipment, and transmitting such information to the second user equipment.
Shin also describes RLF in wireless communication (title & fig. 2), further describing:
the radio link failure being a potential radio link failure (RLF) with the second user equipment, and transmitting such information to the second user equipment (para. 41, Radio Link Monitoring (RLM) monitors for possible RLF, and may groupcast such monitoring results.
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the RLF of Yu being a potential RLF and such information be transmitted to the second/another UE as in Shin.
The motivation for combining the teachings is that this enables monitoring for RLF for sidelink (between UE) communications (Shin, title).
	Regarding claims 2 and 14, Yu describes:
The (potential) radio link failure corresponds to a physical user equipment (fig. 4 & para. 45, RLF detection at UE1 202 end (physical UE)).
Regarding claims 3 and 15, Yu describes:
wherein the (potential) radio link failure (RLF) corresponds to a layer 2 identifier pair (fig. 2 & para. 36, RLF = failure in radio link layer 2 as known in art, between UE1 202 and eNB 201 (identifier pair)).
Regarding claims 5 and 17, Yu describes:
receiving feedback in response to transmitting the one or more messages (fig. 4 #409 & para. 46, receiving confirmation in response to RLF-related indications sent).
Regarding claims 7 and 19, Yu describes:
the first user equipment and the second user equipment are a user equipment pair (para. 23, UE1 202 and UE2 203 comprising the peers of D2D (pair)).
Regarding claim 8 and 20, Yu describes:
wherein the first user equipment and the second user equipment are configured with a list of communication paths comprising one or more antenna panels (fig. 3 & para. 39, multiple set of antennal ports (panels) per UE 202 or UE 203).
Regarding claims 9 and 21, Yu describes:
using a second communication path of the list of communication paths in response to the (potential) radio link failure occurring on a first communication path of the list of communication paths (para. 23, using a D2D peer path to make contact with the network).

Claims 4, 6, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Shin as applied to claim 1 above, and further in view of Chandrane (US 2018/0279140).
Regarding claims 4 and 16, Yu fails to further explicitly describe:
wherein the one or more messages comprise data that has not been acknowledged.
Chandrane also describes data communication between UE and eNB/network (fig. 1), further describing:
wherein the one or more messages comprise data that has not been acknowledged (para. 6, UE triggers actions related to RLF wherein if retransmission count reaches its maximum & no acknowledgement is received for the transmitted PDUs).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the UE of Yu to send messages comprising data that has not been acknowledged as in Chandrane.
The motivation for combining the teachings is that this mitigates call drop rate & not degrade the user experience (Chandrane para. 9).
Regarding claims 6 and 18, Yu fails to further explicitly describe:
in response to not receiving feedback corresponding to the one or more messages, determining a failure to recover the (potential) radio link failure. 
Chandrane also describes data communication between UE and eNB/network (fig. 1), further describing:
in response to not receiving feedback corresponding to the one or more messages, determining a failure to recover the radio link failure (para. 6, UE triggers actions related to RLF wherein if retransmission count reaches its maximum & no acknowledgement is received for the transmitted PDUs).

The motivation for combining the teachings is that this mitigates call drop rate & not degrade the user experience (Chandrane para. 9).

Claims 10-12 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Shin as applied to claim 1 above, and further in view of Xiong (US 2015/0085764).
	Regarding claims 10 and 22, Yu fails to further explicitly describe:
transmitting a reference signal sequence to the second user equipment, wherein the second user equipment identifies the first user equipment based on the reference signal sequence.
Xiong also describes wireless device-to-device (D2D) communication (title), further describing:
transmitting a reference signal sequence to the second user equipment, wherein the second user equipment identifies the first user equipment based on the reference signal sequence (para. 37, for D2D discovery, UE transmits to its peer discovery information about itself comprising reference signal with identifier generated using a reference signal sequence unknown to the receiving peer based on a randomly selected sequence).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the UE of Yu to transmit a 
The motivation for combining the teachings is that this enables the D2D technique which increases network throughput by allowing direct communications (Xiong, para. 14).
 	Regarding claims 11 and 23, Yu and Xiong combined describe:
wherein the reference signal sequence is selected from a set of reference signal sequences  (Xiong, para. 37, reference signal with identifier generated using a reference signal sequence unknown to the receiving peer based on a randomly selected (set of) sequence).
	Regarding claims 12 and 24, Yu fails to further explicitly describe:
transmitting a random number temporary identifier to the second user equipment, wherein the second user equipment identifies the first user equipment based on the random number temporary identifier. 
Xiong also describes wireless device-to-device (D2D) communication (title), further describing:
transmitting a random number temporary identifier to the second user equipment, wherein the second user equipment identifies the first user equipment based on the random number temporary identifier (Xiong, para. 37, reference signal with identifier generated using a reference signal sequence unknown to the receiving peer based on a randomly selected sequence (random number temporary identifier)).

The motivation for combining the teachings is that this enables the D2D technique which increases network throughput by allowing direct communications (Xiong, para. 14).

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197.  The examiner can normally be reached on M-F 7am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469